— Appeals by the defendant from three judgments of the County Court, Suffolk County (Copertino, J.), all rendered August 24, 1981, convicting him of robbery in the first degree under indictment No. 1761/80, rape *283in the first degree under indictment No. 2504/80, and attempted robbery in the first degree under indictment No. 762/ 81, upon his pleas of guilty, and imposing sentences. The appeals bring up for review the denial (Stark, J.), after hearings of those branches of the defendant’s omnibus motions which were to suppress certain identification testimony and statements made by the defendant.
Judgments affirmed.
We have reviewed and found to be without merit the defendant’s contentions challenging the denial of those branches of his motions which were to suppress certain evidence.
In addition, the court did not abuse its discretion when it refused to allow the defendant to withdraw his guilty pleas (see, People v Ramos, 63 NY2d 640, 642; People v Egan, 90 AD2d 909). Lazer, J. P., Thompson, Lawrence and Eiber, JJ., concur.